United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0315
Issued: January 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 8, 2015 appellant filed a timely appeal from a November 13, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he was
intermittently disabled from work during the period June 1 through October 3, 2013 causally
related to his accepted cervical condition.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its November 13, 2015
decision. The Board cannot consider this evidence as its jurisdiction is limited to the evidence of record that was
before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued
December 5, 2012).

On appeal appellant contends that his claim was accepted for total disability beginning
June 1, 2013, but that he was not compensated until October 4, 2013.
FACTUAL HISTORY
On March 6, 2014 OWCP accepted that appellant, a 51-year-old city carrier, sustained a
displacement of cervical intervertebral disc without myelopathy as a result of delivering mail. It
authorized cervical spine surgery at C3-4, performed by Dr. Jaideep Chunduri, a Board-certified
orthopedic surgeon, on February 21, 2013.3
In an April 2, 2013 report, Dr. Chunduri diagnosed chronic cervical pain and status post
cervical surgery. He advised that appellant could return to restricted duty with no carrying
anything on the shoulder with a 25-pound weight restriction. A May 22, 2013 magnetic
resonance imaging (MRI) scan of the cervical spine demonstrated surgical changes, disc bulges
at C4 and C7, and degenerative disc disease.
On May 23, 2013 Dr. Chunduri noted the MRI scan findings and described appellant’s
complaint of severe neck pain. He related that appellant was doing well until he went back to
work and had to lift objects that weighed up to 35 pounds.4 Dr. Chunduri recommended revision
surgery at C3-4 and surgery at C6-7. He reiterated his concerns and surgical recommendation on
July 5, 2013. In an August 22, 2013 treatment note, Dr. Chunduri reported appellant’s complaint
of continued neck pain radiating into the right arm. He reiterated that appellant was doing well
until he returned to work and began having increased symptoms to the point that it was difficult
for him to work. Dr. Chunduri attributed appellant’s condition to cumulative trauma over years
of carrying mail. He again recommended surgery.
On March 12, 2014 appellant filed a claim for intermittent wage-loss compensation
(Form CA-7) during the period June 1, 2013 through March 7, 2014. On the claim form, the
employing establishment indicated that appellant stopped work on June 1, 2013 and was in
leave-without-pay (LWOP) status for most of the claimed period. Time analysis forms
(Form CA-7a) were attached that covered the period claimed.
In an April 21, 2014 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
In a June 13, 2014 report, Dr. Chunduri described appellant’s longstanding medical
history regarding his neck. He related that he had released appellant to light-duty work with
restrictions, but that he subsequently had an increase in pain and was not able to return to letter
carrier duties due to continued neck pain radiating into his right shoulder. Dr. Chunduri
specifically reported that when appellant carried a mailbag on his hip, this aggravated his low
back, and he could not carry mail on his neck. He related that appellant had longstanding back
pain, but that he was disabled from work solely due to his neck injury, which had been present
for over a year and resulted in the February 2013 surgery. Revision surgery was scheduled in
3

Dr. Chunduri performed an anterior cervical discectomy and fusion, at C3-4, for decompression of the spinal
canal on February 21, 2013. The record does not indicate that appellant received any wage-loss compensation at the
time of the February 21, 2013 surgery.
4

The record does not indicate the exact date appellant returned to work.

2

June 2014. Dr. Chunduri maintained that the employing establishment was unable to
accommodate his restrictions related to appellant’s accepted neck injury.
Appellant had authorized additional cervical spine surgery on June 24, 2014.
In a telephone call log dated July 2, 2014, the employing establishment indicated that,
beginning June 1, 2013, there was no work available for appellant within the cervical spine
restrictions provided by Dr. Chunduri, except for the brief period October 2 and 31, and
December 30, 2013.
On July 8, 2014 OWCP placed appellant on the periodic rolls, retroactive to
October 4, 2013.
On September 29, 2014 OWCP advised appellant of the medical evidence needed to
establish his claim for total disability from June 1 through October 3, 2013. Appellant was given
30 days to respond. He submitted nothing further at that time.
By decision dated October 31, 2014, OWCP denied appellant’s claim for compensation
for the period June 1 through October 3, 2013 because the medical evidence of record was
insufficient to support disability from work due to the accepted cervical condition.
On September 4, 2015 appellant requested reconsideration with OWCP.5 He asserted
that the evidence on which the payment of compensation beginning October 2013 was based was
the same evidence he submitted to support his request form compensation beginning
June 1, 2013.
Medical evidence submitted subsequent to the October 31, 2014 decision, relevant to the
period of claimed disability included a disability slip dated May 6, 2013 in which Dr. Chunduri
released appellant to limited duty with no lifting over 35 pounds, and no work longer than eight
hours daily. On a September 17, 2013 duty status report, Dr. Chunduri advised that appellant
could perform modified duty with climbing limited to four hours a day; bending, stooping,
pushing, and pulling, to two hours a day; and reaching above the shoulder to one hour a day.
Appellant could not carry a satchel or any type of bag on his neck, and weight was limited to 20
pounds.
In correspondence dated September 18, 2013, appellant requested light duty in
conformance with Dr. Chunduri’s restrictions. On September 24, 2013 a postmaster denied this
request because the employing establishment had no work available within his craft.
5

An April 14, 2014 cervical spine MRI scan showed findings similar to the May 22, 2013 MRI scan.
Dr. Chunduri continued to submit status reports. A functional capacity examination (FCE) dated November 21,
2014 showed that appellant could perform part-time, medium physical demand level work. When the employing
establishment could not provide work within appellant’s restrictions, he was referred to vocational rehabilitation
services on January 23, 2015. On March 9, 2015 Dr. Chunduri released appellant to work full-time restricted duty.
On September 10, 2015 OWCP proposed to reduce appellant’s compensation as appellant did not respond to the
June 15, 2015 modified job offered and failed to participate in vocational rehabilitation. It afforded him 30 days in
which to submit evidence or argument regarding his capacity to perform the job and/or participate in vocational
rehabilitation services. The issue of reduction of appellant’s compensation is not presently before the Board, as
OWCP did not issue a final decision on this matter before the filing of the instant appeal. See 20 C.F.R. § 501.2(c).

3

Appellant began private employment in the fall of 2015.
In a November 13, 2015 decision, OWCP denied modification of its October 31, 2014
decision. It found that appellant had returned to full-time, restricted duty on May 7, 2013 before
he stopped work on June 1, 2013, and that the medical evidence of record was insufficient to
establish disability for the period June 1 through October 3, 2013.
LEGAL PRECEDENT
Under FECA the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.6 Furthermore, whether a particular
injury causes an employee to be disabled for employment and the duration of that disability are
medical issues which must be proved by a preponderance of the reliable, probative, and
substantial medical evidence.7
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.9 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he was
totally disabled from work during the period claimed.
OWCP accepted the condition of displacement of cervical intervertebral disc without
myelopathy as a result of delivering mail. Dr. Chunduri performed authorized cervical spine
surgery at C3-4 on February 21, 2013 and then released appellant to work with restrictions of no
carrying anything on the shoulder and no lifting or carrying more than 25 pounds. On March 12,
2014 appellant filed a claim for wage-loss compensation for the period June 1, 2013 through
March 7, 2014. Appellant had repeat authorized cervical surgery on June 24, 2014. OWCP paid
wage-loss compensation beginning October 4, 2013. In its November 13, 2015 decision, OWCP
6

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

denied appellant’s claim for disability compensation for intermittent dates during the period
June 1 through October 3, 2013. It found that appellant had returned to work full-time restricted
duty before he stopped work on June 1, 2013, and that the medical evidence submitted was
insufficient to establish total disability for the period claimed.
The medical evidence relevant to the period of claimed disability includes reports from
Dr. Chunduri beginning with an April 2, 2013 report in which he advised that appellant could
return to restricted duties. Dr. Chunduri noted that appellant complained of severe neck pain and
recommended revision surgery at C3-4 and surgery at C6-7.
The only report in which the physician discussed appellant’s disability from work was in
correspondence dated June 13, 2014 in which Dr. Chunduri described appellant’s longstanding
medical history regarding his neck. He related that he had released appellant to light-duty work
with restrictions, but that appellant subsequently had an increase in pain and was unable to return
to letter carrier duties due to continued neck pain that radiated into his right shoulder.
Dr. Chunduri also reported that when appellant carried a mailbag on his hip, this aggravated his
low back.11 Dr. Chunduri also opined that appellant was disabled from work solely due to his
neck injury which had been present for over a year and resulted in the February 2013 surgery
with revision surgery scheduled for June 2014.
The Board has long held that a mere conclusion without the necessary medical rationale
explaining how and why the physician believes that a claimant’s accepted exposure could result
in a diagnosed condition is insufficient to meet appellant’s burden of proof. The medical
evidence must also include rationale explaining how the physician reached the conclusion he or
she is supporting.12 Dr. Chunduri found appellant disabled from work due to his neck condition
without providing a rationalized explanation.
The issue of whether a claimant’s disability is related to an accepted condition is a
medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disability is causally related to
employment factors and supports that conclusion with sound medical reasoning.13 The Board
has long held that medical conclusions unsupported by rationale are of diminished probative
value and insufficient to establish causal relationship.14 None of the medical reports explain with
sufficient rationale why appellant could not perform his modified job duties due to the accepted
conditions.15
As appellant failed to submit sufficient rationalized medical opinion evidence to establish
that he was unable to work for the period June 1 through October 3, 2013 due to accepted

11

A low back condition has not been accepted under this claim.

12

Beverly A. Spencer, 55 ECAB 501 (2004).

13

Sandra Pruitt, 57 ECAB 126 (2005).

14

See Albert C. Brown, 52 ECAB 152 (2000).

15

See S.B., Docket No. 13-1162 (issued December 12, 2013).

5

cervical condition, he failed to establish that the claimed disability was employment related. He
was thus not entitled to wage-loss compensation for the period claimed.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
intermittently disabled from work during the period June 1 through October 3, 2013 causally
related to the accepted cervical condition.
ORDER
IT IS HEREBY ORDERED THAT the November 13, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 25, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

N.R., Docket No. 14-114 (issued April 28, 2014).

6

